                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         USA,
                                   4                                                       Case No. 17-cr-00533-EMC-1 (EDL)
                                                         Plaintiff.
                                   5
                                                  v.                                       INITIAL ORDER RE:
                                   6                                                       CONTRIBUTION TO COST OF
                                         JONATHAN JOSEPH NELSON,                           COURT-APPOINTED COUNSEL
                                   7
                                                         Defendant.
                                   8

                                   9

                                  10          Jonathan Joseph Nelson, is a Defendant in this criminal matter. The Court has found

                                  11   Defendant eligible for appointment of counsel under the Criminal Justice Act, 18 U.S.C. Section

                                  12   3006(A), and has further found that Defendant is financially able to make partial payment for the
Northern District of California
 United States District Court




                                  13   representation.

                                  14          IT IS HEREBY ORDERED:

                                  15            Defendant will pay $1000 per month towards the cost of representation beginning

                                  16   February 25, 2019 and the same day each month thereafter, until the case is concluded or until

                                  17   further order of Court.

                                  18          The check should be made payable to “Clerk, United States District Court” and mailed to:

                                  19   United States District Court, Attn: Clerk’s Office, 450 Golden Gate Avenue, San Francisco, CA

                                  20   94102; the above case number should be written on the memo line of the check.

                                  21            When the case is concluded, the Court will hold a hearing to determine whether defendant

                                  22   will be required to reimburse the Court for additional costs of the court-appointed legal

                                  23   representation herein.

                                  24          IT IS SO ORDERED.

                                  25   Dated: February 14, 2019

                                  26                                                   _______________________________
                                                                                       ELIZABETH D. LAPORTE
                                  27                                                   United States Magistrate Judge
                                  28
                                       CJA_Contribution_Order_Cham
                                       rev. June 2018
